Citation Nr: 0832125	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-11 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a disability rating greater than 
10 percent for a gunshot wound to the right foot with partial 
proximal phalanx loss and third ray and fibular digital nerve 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from June 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND section below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to October 20, 2005, the veteran's service-
connected gunshot wound to the right foot with partial 
proximal phalanx loss and third ray and fibular digital nerve 
loss is manifested by, at worst, severe incomplete paralysis 
of the external popliteal nerve of the right foot.

3.  Effective December 1, 2005, the veteran's service-
connected gunshot wound to the right foot with partial 
proximal phalanx loss and third ray and fibular digital nerve 
loss is manifested by, at worst, mild incomplete paralysis of 
the external popliteal nerve of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 30 percent rating for a 
gunshot wound to the right foot with partial proximal phalanx 
loss and third ray and fibular digital nerve loss, prior to 
October 20, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73, 
4.124a, Diagnostic Code (DC) 5284-8721 (2007).  

2.  The criteria for a disability rating greater than 
10 percent for a gunshot wound to the right foot with partial 
proximal phalanx loss and third ray and fibular digital nerve 
loss, since December 1, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.73, 4.124a, Diagnostic Code (DC) 5284-8721 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an August 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence 
showing that his service-connected gunshot wound had worsened 
and noted other types of evidence the veteran could submit in 
support of his claim.  The veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In response, the veteran notified VA in June 2006 
that he had no more information or evidence to submit in 
support of his claim.

Additional notice of the five elements of a service-
connection claim was provided in July 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The VCAA notice letter issued to the veteran and his service 
representative in August 2004 correctly requested evidence 
showing that his service-connected gunshot wound to the right 
foot had increased in severity, properly identified the 
sources of such evidence, and also invited the veteran to 
submit statements from other individuals who could describe 
from their knowledge and personal observations how his 
service-connected gunshot wound to the right foot had 
worsened.  Although the VCAA notice letters did not indicate 
that the veteran also could submit evidence showing the 
effect that worsening of his disability had on his employment 
and daily life, the Board finds that failure to satisfy the 
duty to notify in that regard is not prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Because the 
veteran's increased rating claim for a gunshot wound to the 
right foot is being granted in this decision, the Board finds 
that any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Further, the veteran and his service 
representative have demonstrated actual knowledge of the 
VCAA's requirements by submitting additional evidence in 
support of the veteran's increased rating claim for a gunshot 
wound to the right foot.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the August 2004 letter was 
issued to the veteran and his service representative prior to 
the  February 2005 rating decision which denied the veteran's 
increased rating claim for a gunshot wound to the right foot.  
Because this claim is being granted in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran has been provided with examinations to determine 
the nature and extent of his service-connected gunshot wound 
to the right foot.  In summary, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that his service-connected gunshot wound 
to the right foot with partial proximal phalanx loss and 
third ray and fibular digital nerve loss is more disabling 
than currently evaluated.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected gunshot wound to the right 
foot with partial proximal phalanx loss and third ray and 
fibular digital nerve loss currently is evaluated as 
10 percent disabling by analogy to 38 C.F.R. § 4.124a, 
DC 5284-8721 (other foot injuries-neuralgia of the external 
popliteal nerve).  See 38 C.F.R. § 4.124a, DC 5284-8721 
(2007).  Neuralgia of the external popliteal nerve is 
evaluated by analogy to DC 8521 (paralysis of the external 
popliteal nerve).  38 C.F.R. § 4.124a, DC 8521 (2007).

A 10 percent rating is assigned under DC 8721 for mild 
incomplete paralysis of the external popliteal nerve.  A 
20 percent rating is assigned for moderate incomplete 
paralysis of the external popliteal nerve.  A 30 percent 
rating is assigned for severe incomplete paralysis of the 
external popliteal nerve.  A maximum 40 percent rating is 
assigned for complete paralysis of the external popliteal 
nerve manifested by foot drop and slight droop of the first 
phalanges of all toes, an inability to dorsiflex the foot, 
lost extension (dorsal flexion) of the proximal phalanges of 
the toes, lost abduction of the foot, weakened adduction, and 
anesthesia covering the entire dorsum of the foot and toes.  
See 38 C.F.R. § 4.124a, DC 8721 (2007).

The medical evidence shows that, on private outpatient 
treatment with Brian William Zale, D.P.M., in April 2005, the 
veteran complained of pain on the all of his right foot 
"that has been ongoing for years."  Objective examination 
showed excellent pedal pulses, a high arch foot type, no 
dorsiflexion whatsoever on the first metatarsophalangeal 
joint of the right foot with crepitus and pain, and some 
plantar flexion.  X-rays showed a hallux rigidus with 
sclerosis and lack of joint space at the first 
metatarsophalangeal joint on the right side.  The diagnoses 
included hallux rigidus of the right foot and neuroma of the 
second interspace of the right foot.

In a June 2005 letter, Dr. Zale stated that the veteran 
suffered from "severe painful foot conditions that are 
affecting his activity."  Objective examination of the right 
foot showed excellent pedal pulses, a high arch foot, an 
antalgic gait, "no dorsiflexion whatsoever at the first 
metatarsal phalangeal joint on the right foot where there is 
crepitus and pain," and 5 degrees of plantar flexion "so he 
has an early heel off when trying to walk secondary to having 
no motion at the metatarsal phalangeal joint."  Dr. Zale 
opined that the veteran's right foot conditions were caused 
and aggravated "over the years" from a service-connected 
gunshot wound to the right foot.  The diagnoses included 
hallux rigidus of the right foot, neuroma of the second 
interspace of the right foot.   

On private outpatient treatment with Dr. Zale in September 
2005, the veteran complained of pain in the ball of his right 
foot and being unable to push off of his right foot.  
Objective examination was "essentially the same as 
previously."  The veteran had 0 degrees of dorsiflexion 
"and with any movement he has significant pain."  He also 
had no push-off whatsoever on the right side.  The diagnoses 
included hallux rigidus with degenerative joint disease of 
the first metatarsophalangeal joint of the right foot, 
plantar flexed second metatarsal in the right foot, and a 
neuroma at the second interspace of the right foot.

The veteran had elective right foot surgery at a private 
hospital on October 20, 2005, to relieve a chronic painful 
right foot.  The veteran also reported problems bending his 
big toe joint.  X-rays showed a hallux rigidus deformity on 
the right side, sclerosis of the joint, abnormal contour of 
the first metatarsophalangeal joint, a relatively square 
metatarsal head, a prominent second metatarsal head, and some 
medial subluxations at the metatarsophalangeal joints of his 
second and third toes.  The diagnoses were hallux rigidus 
deformity of the right foot, plantarflexed second metatarsal 
of the right foot, and a neuroma of the second interspace of 
the right foot.

On VA examination in December 2005, the veteran complained of 
right foot pain "where he is unable to put pressure on his 
foot," swelling, and lack of endurance.  He denied any 
weakness, stiffness, heat, or redness.  He also reported no 
feeling in the second or third toes of the right foot.  He 
reported pain on prolonged standing and walking after 
approximately 10 to 15 minutes.  He did not describe any 
flare-ups of pain.  Physical examination showed an antalgic 
gait with a cane and a post-operative shoe.  Range of motion 
testing of the right foot showed active and passive plantar 
flexion from 0 to 40 degrees and dorsiflexion from 0 to 
10 degrees.  Metatarsophalangeal joint flexion was from 0 to 
60 degrees.  Proximal interphalangeal (PIP) joint flexion was 
from 0 to 60 degrees.  Dorsal interphalangeal (DIP) joint 
flexion was from 0 to 60 degrees.  There was no pain on range 
of motion, although there was pain with repetitive range of 
motion testing.  There was numbness to touch over the second 
and third toes globally.  There was no fatigue, weakness, 
lack of endurance, or loss of range of motion with repetitive 
use.  There also was no instability, weakness, or tenderness 
to the toe, no shoe wear, and no skin or vascular changes.  
The veteran was able to heel, toe, and invert walk.  He was 
able to squat "100%."  The os calcis was in neutral in 
relationship to the right tibia.  Pes planus was not present.  
X-rays showed new soft tissue swelling, post-surgical changes 
of the first metatarsophalangeal joint with prosthetic 
joints, old post-surgical changes of the fifth metatarsal and 
fifth proximal phalanx, and orthopedic screw in the head of 
the second metatarsal, and no acute fracture, dislocation, or 
erosion.  The assessment was status-post gunshot wound with 
partial phalanx loss, third ray, and fibular digital nerve 
loss, third ray, right, of mild severity, with no x-ray 
changes of the third toe.

The Board finds that the preponderance of the evidence 
supports assigning a 30 percent rating to the veteran's 
service-connected gunshot wound to the right foot with 
partial proximal phalanx loss and third ray and fibular 
digital nerve loss prior to October 20, 2005.  Prior to that 
date, the veteran's symptomatology attributable to his 
service-connected gunshot wound to the right foot was 
severely disabling.  In April 2005, the veteran had no right 
foot dorsiflexion and x-rays confirmed a lack of joint space 
at the first metatarsophalangeal joint on the right side.  In 
June 2005, Dr. Zale concluded that the veteran suffered from 
"severe" foot pain manifested by no dorsiflexion at the 
first metatarsophalangeal joint on the right foot with 
crepitus and pain.  In September 2005, the veteran had no 
push-off on the right side, degenerative joint disease of the 
first metatarsophalangeal joint of the right foot, and a 
plantar flexed second metatarsal on the right foot.  Absent 
objective evidence of complete loss of use of the right foot, 
the Board finds that the evidence supports assigning a 
30 percent rating, but no higher, to the veteran's service-
connected gunshot wound to the right foot with partial 
proximal phalanx loss and fibular digital nerve loss, prior 
to October 20, 2005.  

The Board also notes that, following elective foot surgery on 
October 20, 2005, the veteran's symptomatology attributable 
to his service-connected gunshot wound to the right foot 
appears to have improved significantly.  In December 2005, 
the veteran had a full range of motion in each of the 
affected digits of the right foot.  There was no pain on 
range of motion, although there was pain with repetitive 
range of motion testing, and there only was numbness on the 
second and third toes of the right foot.  There also was no 
fatigue, weakness, instability, lack of endurance, or loss of 
range of motion with repetitive use.  The VA examiner 
concluded that the veteran's service-connected gunshot wound 
to the right foot was mild in severity.  Because surgery on 
the veteran's right foot on October 20, 2005, resulted in 
symptomatology which is consistent with the current 
10 percent rating, and because the criteria for a higher 
rating are not present (i.e., moderate or severe incomplete 
paralysis or complete loss of use of the right foot), the 
Board finds that, since December 1, 2005, the date on which 
his temporary 100 percent rating ended, a disability rating 
greater than 10 percent is not warranted.  

Although there is evidence that the veteran's gunshot wound 
to the right foot should be increased to 30 percent prior to 
October 20, 2005, the evidence of record from the day the 
veteran filed this claim to the present also supports the 
conclusion that he is not entitled to additional increased 
compensation during any other time within the appeal period.  
There is no evidence of any additional disability due to 
functional loss as a result of weakness, fatigability, 
incoordination or pain on motion.  See DeLuca v. Brown, 8 
Vet. App. at 202.


ORDER

Entitlement to a disability rating of 30 percent for a 
gunshot wound to the right foot with partial proximal phalanx 
loss and third ray and fibular digital nerve loss is granted, 
prior to October 20, 2005, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating greater than 10 percent 
for a gunshot wound to the right foot with partial proximal 
phalanx loss and third ray and fibular digital nerve loss, 
since December 1, 2005, is denied.


REMAND

As noted in the Introduction, the veteran seeks service 
connection for bilateral hearing loss.  A review of the 
claims file shows that, at the veteran's most recent VA 
audiology examination in September 2004, the VA examiner 
noted that the veteran's claims file, to include his service 
medical records, was not provided for review.  The VA 
examiner stated that her opinion was based on information 
provided by the RO in the VA examination request that there 
had been no change in the veteran's hearing between his 
enlistment physical examination and his separation physical 
examination.  Specifically, the VA examiner stated, "This 
opinion is based on the assumption that the information 
provided by [the RO] is correct."  The VA examiner concluded 
that, because the RO had determined that a review of the 
veteran's claims file showed no change in his hearing between 
enlistment and separation, then it was not likely that the 
veteran's current bilateral hearing loss was related to 
active service.  

The Board finds that the September 2004 VA examination is 
inadequate for rating purposes.  See generally 38 C.F.R. 
§ 4.2 (2007).  First, it was error for the RO not to provide 
the VA examiner with the veteran's claims file for review.  
Second, the RO compounded this error by not returning the 
September 2004 VA examination report for an addendum in which 
the VA examiner stated that she had reviewed the claims file.  
Third, and most importantly, a review of the claims file 
shows that the veteran's separation physical examination is 
not included in his service medical records.  Accordingly, 
because the veteran's separation physical examination was not 
in his service medical records, the RO could not have 
determined that there was no change in the veteran's hearing 
between his enlistment physical examination and his 
separation physical examination, as the VA examiner stated in 
her September 2004 opinion.  Further, the VA examination 
request, on which the VA examiner relied upon in her 
September 2004 opinion, is not included in the veteran's 
claims file.  Given the foregoing, the Board finds that, on 
remand, the veteran should be scheduled for VA examination(s) 
which address the contended causal relationship between his 
bilateral hearing loss and active service.

The RO also should obtain the veteran's up-to-date VA 
treatment records and private medical records.

Accordingly, this case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for bilateral hearing loss 
since his separation from service.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the veteran for VA 
examination(s) which address the current 
nature and etiology of his bilateral 
hearing loss.  A copy of the VA 
examination request should be included in 
the claims file.  The claims file must be 
provided to the examiner(s) for review and 
the examiner(s) must state that the claims 
file was reviewed in the examination 
report(s).  Based on a review of the 
claims file and the results of the 
veteran's physical examination, the 
examiner(s) should be asked to provide an 
opinion whether any current bilateral 
hearing loss, if diagnosed, is related 
causally to active service or any incident 
of such service.  If this opinion cannot 
be provided without resorting to 
speculation, the examiner(s) should so 
state.

3.  Thereafter, re-adjudicate the claim of 
service connection for bilateral hearing 
loss.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


